                   Case 1:19-cr-00137-SPW Document 92 Filed 03/25/21 Page 1 of 7
                                  United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 19-I37-BLG-SPW-2
 SUSAN WILKINSON                                                           USM Number: 17922-046
                                                                           Cammi J. Woodward
                                                                           Defendant's Attorney



THE DEFENDANT:
      pleaded guilty to count{s)                         2
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 21 :841 A=Cd.F    Possession With Intent To Distribute Controlled Substances;                    08/30/2019
 18:2 Aiding and Abetting




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 Kl   Count(s) I Kl is   □ are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             March 25, 2021
                                                             Dale of Imposition of Judgment




                                                                latiire of.ludge


                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Title of Judge


                                                             March 25,2021
                                                             Dale
Case 1:19-cr-00137-SPW Document 92 Filed 03/25/21 Page 2 of 7
Case 1:19-cr-00137-SPW Document 92 Filed 03/25/21 Page 3 of 7
Case 1:19-cr-00137-SPW Document 92 Filed 03/25/21 Page 4 of 7
Case 1:19-cr-00137-SPW Document 92 Filed 03/25/21 Page 5 of 7
Case 1:19-cr-00137-SPW Document 92 Filed 03/25/21 Page 6 of 7
Case 1:19-cr-00137-SPW Document 92 Filed 03/25/21 Page 7 of 7
